Ramos v 2510 Westchester Ave. Assoc. LLC (2017 NY Slip Op 08893)





Ramos v 2510 Westchester Ave. Assoc. LLC


2017 NY Slip Op 08893


Decided on December 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2017

Tom, J.P., Friedman, Renwick, Kahn, Kern, JJ.


5266 303547/13

[*1]Noemi Ramos, Plaintiff-Appellant,
v2510 Westchester Avenue Associates LLC, et al., Defendants-Respondents.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered on or about November 1, 2016,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated September 13, 2017,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: DECEMBER 21, 2017
DEPUTY CLERK